Page, J.,
delivered the opinion of the Court.
On the 17th day of August, 1893, the appellants executed, for the benefit of creditors, a deed of trust, which was filed for record on the 18th day of August. On the x 2th day of September following, the appellees sued out an attachment, and, on the same day had it laid on certain property of the appellants, particularly described in the return of the sheriff. On the eighth day of October next ensuing, the trustees named in the deed filed a bond for the faithful discharge of their duties, and, on the sixth day of January, 1894, the appellants moved the Court to quash the attachment, alleging that, by the execution, delivery and recording of the deed, and the filing of the bond, the property attached became and was, at the time of the issuance of the writ, the property of the trustees, and not liable to seizure and condemnation under the attachment. To the action of the Court in overruling this motion, this appeal was taken.
The sole question for. this Court arises, therefore, out of the fact that, though the deed of trust was executed, delivered and recorded prior to the issuing and laying of the attachment, the bond of the trustees was not filed until afterwards. This involves the construction of Section 205 of Article 16 of the Code, by which it is provided that every trustee to whom any estate, real, personal or mixed, shall be limited or conveyed for the benefit of creditors, or to be sold for any other purpose, shall file with the Clerk of the Court in which the deed or instrument creating the trusts may be recorded, a bond, &c. * * “ but when the sale is to be on a contingency, no bond need be given until the contingency happens; no title shall pass to any trustee as aforesaid until such bond shall be filed and approved as *6aforesaid, and no sale made by any such trustee without such bond shall be valid or pass any title to such property.” The proper construction of this Act has already been twice considered and passed upon by this Court, and it is unnecessary now to do more than refer to the cases. In Barton v. Stieffel and Cohen, 73 Md. 410, it was said: “ Until the deed is so recorded, and the bond of the trustee so filed, no title to the property, the Code provides, shall vest in him. And, if the trustee, under such circumstances, acquired no title to the property, it remained subject to the claims of the vendor’s creditors.” In Fidelity and Deposit Company v. Haines, not yet reported, this construction of the statute was approved. After citing the case of Barton v. Stieffel (supra) approvingly, the Court said: “There can be no question, then, that, as the deed of trust in the case now under consideration was recorded, and the bond of the trustees approved and filed in Cecil County, the place of domicile of the grantor prior to the issuing of the writ of replevin * * * the legal title passed to the trustees, &c.”
(Decided November 14th, 1894.)
The ruling of the Court below must therefore be affirmed.

Judgment affirmed.